UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6465



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TIMOTHY O. BENNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:06-cr-00006-LHT-DLH-1; 2:07-cv-00020-LHT)


Submitted:   May 29, 2008                  Decided:   July 3, 2008


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy O. Bennett, Appellant Pro Se. Corey F. Ellis, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy     O.      Bennett      moves       for     a       certificate    of

appealability,       seeking       to    appeal      the    district         court’s   orders

denying relief on his 28 U.S.C. § 2255 (2000) motion and denying

his motion for reconsideration.                     The orders are not appealable

unless     a     circuit   justice       or    judge       issues       a    certificate    of

appealability.        28 U.S.C. § 2253(c)(1) (2000).                        A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district       court    is    debatable         or    wrong       and   that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                  We have independently reviewed the

record     and    conclude      that     Bennett     has    not     made      the   requisite

showing.       Accordingly, we deny the motion for a certificate of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                                    DISMISSED




                                              -2-